                 Case 15-39630             Doc 36   Filed 04/25/19 Entered 04/25/19 10:41:20        Desc Main
                                                     Document     Page 1 of 13




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Estela Salazar                                  §     Case No. 15-39630
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Cindy M. Johnson, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 0.00                                Assets Exempt: 700.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 2,565.27            Claims Discharged
                                                                    Without Payment: 31,263.71

              Total Expenses of Administration: 1,434.73


                      3) Total gross receipts of $ 4,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 4,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 15-39630             Doc 36    Filed 04/25/19 Entered 04/25/19 10:41:20            Desc Main
                                                  Document     Page 2 of 13




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                      $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            1,434.73               1,434.73                 1,434.73

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              33,827.98           6,264.06               6,264.06                 2,565.27

TOTAL DISBURSEMENTS                                $ 33,827.98          $ 7,698.79            $ 7,698.79                $ 4,000.00


                  4) This case was originally filed under chapter 7 on 11/20/2015 . The case was pending
          for 41 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/21/2019                        By:/s/Cindy M. Johnson, Trustee
                                                                              Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 15-39630             Doc 36      Filed 04/25/19 Entered 04/25/19 10:41:20                     Desc Main
                                                      Document     Page 3 of 13




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

Residence Of Deceased Father Potentially Sold
And Proceeds D                                                               1110-000                                          4,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 4,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

NA            NA                                    NA                    NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 15-39630             Doc 36         Filed 04/25/19 Entered 04/25/19 10:41:20        Desc Main
                                                         Document     Page 4 of 13




                                           UNIFORM
                                                              CLAIMS            CLAIMS             CLAIMS
                PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                            SCHEDULED          ASSERTED           ALLOWED
                                            CODE

Cindy M. Johnson                            2100-000                    NA            1,000.00        1,000.00           1,000.00


Cindy M. Johnson                            2200-000                    NA                3.43              3.43             3.43


International Sureties, LTD                 2300-000                    NA                1.30              1.30             1.30


BOK Financial                               2600-000                    NA               80.00           80.00             80.00


P. C. Zane Zielinski                        3210-000                    NA              350.00          350.00            350.00

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA           $ 1,434.73       $ 1,434.73        $ 1,434.73
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS            CLAIMS             CLAIMS
                PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                            SCHEDULED          ASSERTED           ALLOWED
                                            CODE

NA: NA                                            NA                    NA                 NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                  UNIFORM
                                                              SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                               (from Form      (from Proofs of    ALLOWED
                                                   CODE
                                                                   6E)             Claim)

NA            NA                                       NA                NA                  NA              NA              NA

TOTAL PRIORITY UNSECURED                                                $ NA               $ NA             $ NA            $ NA
CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 15-39630             Doc 36      Filed 04/25/19 Entered 04/25/19 10:41:20       Desc Main
                                                    Document     Page 5 of 13




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Bank of America PO Box
            982236 El Paso, TX 79998-
            2236                                                  712.00                 NA             NA            0.00


            Briston Kendall FPD EMS
            Division 103 East Beaver
            Street Yorkville, IL 60560-
            1704                                                  370.50                 NA             NA            0.00


            Chase PO Box 15298
            Wilmington, DE 19850-5298                           1,810.72                 NA             NA            0.00


            Citi Cards Childrens Place PO
            Box 6077 Sioux Falls, SD
            57117-6077                                            528.00                 NA             NA            0.00


            Comenity Express Bankruptcy
            Department PO Box 182125
            Columbus, OH 43218-2125                             2,119.21                 NA             NA            0.00


            Comenity Fashion Bug
            Bankruptcy Department PO
            Box 182125 Columbus, OH
            43218-2125                                            149.04                 NA             NA            0.00


            Comenity Limited Bankruptcy
            Department PO Box 182125
            Columbus, OH 43218-2125                             2,276.32                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 15-39630             Doc 36      Filed 04/25/19 Entered 04/25/19 10:41:20       Desc Main
                                                    Document     Page 6 of 13




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Comenity New York Co
            Bankruptcy Dept Columbus,
            OH 43218-2125                                       1,109.33                 NA             NA            0.00


            Comenity Torrid Bankruptcy
            Department PO Box182125
            Columbus, OH 43218-2125                               516.31                 NA             NA            0.00


            Comenity Victorias Secret
            Bankruptcy Department PO
            Box 182125 Columbus, OH
            43218-2125                                          1,722.37                 NA             NA            0.00


            Fox Valley Cardiovascular PO
            Box 4157 Aurora, IL 60507-
            4157                                                  187.68                 NA             NA            0.00


            Fox Valley Medical
            Associates 2020 Ogden Ave
            Suite 140 Aurora, IL 60504                          6,170.08                 NA             NA            0.00


            GECRB Gap PO Box 965004
            Orlando, FL 32896-5004                                648.64                 NA             NA            0.00


            GECRB PO Box 965033
            Orlando, FL 32896-5033                                542.91                 NA             NA            0.00


            Inpatient Consultants of
            Illinois PO Box 92934 Los
            Angeles, CA 90009                                   1,355.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 15-39630             Doc 36      Filed 04/25/19 Entered 04/25/19 10:41:20       Desc Main
                                                    Document     Page 7 of 13




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Nordstrom Bank PO Box
            6555 Englewood, CO 80155                              996.17                 NA             NA            0.00


            Omnicare of Northern Illinois
            8351 West Rockville Road
            Indianapolis, IN 46234                                314.00                 NA             NA            0.00


            Pathology Assoc of Aurora
            LLC 5700 Southwyck Blvd
            Toledo, OH 43614-1509                                 799.25                 NA             NA            0.00


            Portfolio Recovery Associates
            c/o Jutla and Egan 120
            Corporate Blvd Norfolk, VA
            23502                                                 675.21                 NA             NA            0.00


            RMC Rehabilitation Medicine
            Clinic PO Box 83166
            Chicago, IL 60691-0166                                298.50                 NA             NA            0.00


            Rush Copley Medical Group
            2040 Ogden Ave Suite 313
            Aurora, IL 60504-4714                                 380.00                 NA             NA            0.00


            Valley Imaging Consultants
            LLC 2 Meridian Blvd
            Reading, PA 19610-3202                              3,835.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 15-39630             Doc 36       Filed 04/25/19 Entered 04/25/19 10:41:20          Desc Main
                                                     Document     Page 8 of 13




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            WFNNB Lane Bryant Retail
            Bankruptcy Department PO
            Box 182125 Columbus, OH
            43218-2125                                               48.68                 NA              NA              0.00


            American Infosource Lp As
1           Agent For                           7100-000           572.47               572.47         572.47           234.44


3           Capital One, N.A.                   7100-000          1,950.10            1,950.10       1,950.10           798.61


2           Dell Financial Services, Llc        7100-000           366.13               366.13         366.13           149.94


            Department Store National
5           Bank                                7100-000           471.11               472.11         472.11           193.34


            Portfolio Recovery
6           Associates, Llc                     7100-000           675.21               675.21         675.21           276.51


            Pyod, Llc Its Successors And
4           Assigns As Assignee                 7100-000          2,228.04            2,228.04       2,228.04           912.43

TOTAL GENERAL UNSECURED                                        $ 33,827.98          $ 6,264.06      $ 6,264.06       $ 2,565.27
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                         Page:       1
                                           Case 15-39630            Doc 36      Filed 04/25/19 Entered 04/25/19 10:41:20                                      Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   9 of 13AND REPORT
                                                                                                   RECORD
                                                                                                   ASSET CASES
                                                                                                                                                                                                             Exhibit 8
Case No:              15-39630                          PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Estela Salazar                                                                                               Date Filed (f) or Converted (c):   11/20/2015 (f)
                                                                                                                                   341(a) Meeting Date:               12/14/2015
For Period Ending:    03/21/2019                                                                                                   Claims Bar Date:                   05/23/2016


                                   1                                                2                             3                             4                          5                             6

                         Asset Description                                        Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                  Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                               Assets
                                                                                                           and Other Costs)

  1. Bed, Dresser, Armoire, Computer                                                          500.00                        0.00                                                       0.00                        FA
  2. One Ordinary Adult Supply                                                                200.00                        0.00                                                       0.00                        FA
  3. Residence Of Deceased Father Potentially Sold And                                   Unknown                        4,000.00                                                4,000.00                           FA
     Proceeds D
INT. Post-Petition Interest Deposits (u)                                                 Unknown                            N/A                                                        0.00                    Unknown


                                                                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                       $700.00                     $4,000.00                                                $4,000.00                         $0.00
                                                                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Debtor owns a 1/3 interest in a home (with her siblings) for a home still titled in her deceased father's name. No probate has been opened. Trustee retained attorney who
  advised that opening probate and litigating with siblings would consume most of the estate's value of real estate. Trustee settled with debtor and siblings for $4,000.00 for estate's
  interest in the real estate. Approved 10/20/17, doc. 30. Final report approved. Distributions made and all checks cleared. Trustee will be filing TDR shortly.



  RE PROP #              3   --   1/29/16 an order was entered disallowing the exemption in full. Order of settlement
                                  10/20/17, docket 30.

  Initial Projected Date of Final Report (TFR): 10/24/2018             Current Projected Date of Final Report (TFR): 01/26/2018




      UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                     Page:           1
                                         Case 15-39630                Doc 36 Filed 04/25/19
                                                                                          FORM 2Entered 04/25/19 10:41:20                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-39630                                                                                                Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit 9
      Case Name: Estela Salazar                                                                                               Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0473
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX8452                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/21/2019                                                                                Separate Bond (if applicable):


       1                2                             3                                                 4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                         Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                            ($)
   08/18/17             3         Zane L. Zielinski                         Buy out interest in the estate                           1110-000                  $4,000.00                                 $4,000.00
                                  6336 North Cicero
                                  Suite 201
                                  Chicago, Illinois 60646
   08/31/17                       BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,990.00
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/29/17                       BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,980.00
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/23/17            101        Law Offices of Zane L. Zielinski          Attorney fees                                            3210-000                                         $350.00            $3,630.00
                                  6336 North Cicero Avenue, Suite 201
                                  Chicago, Illinois 60646

   10/31/17                       BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,620.00
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/30/17                       BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,610.00
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/29/17                       BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,600.00
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/31/18                       BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,590.00
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/15/18            102        International Sureties, LTD               2018 Blanket Bond                                        2300-000                                           $1.30            $3,588.70
                                  Suite 420
                                  701 Poydras St
                                  New Orleans, LA 70139
   02/28/18                       BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,578.70
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/30/18                       BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,568.70
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)




                                                                                   Page Subtotals:                                                             $4,000.00              $431.30
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                    Page:           2
                                         Case 15-39630                Doc 36 Filed 04/25/19
                                                                                          FORM 2Entered 04/25/19 10:41:20                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-39630                                                                                               Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit 9
      Case Name: Estela Salazar                                                                                              Bank Name: BOK Financial
                                                                                                                    Account Number/CD#: XXXXXX0473
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX8452                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/21/2019                                                                               Separate Bond (if applicable):


       1                2                              3                                              4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   10/22/18            103        Cindy M. Johnson                          Final distribution representing a                       2100-000                                      $1,000.00             $2,568.70
                                  140 S. Dearborn St., Suite 1510           payment of 100.00 % per court
                                  Chicago, Illinois 60603                   order.
   10/22/18            104        Cindy M. Johnson                          Final distribution representing a                       2200-000                                           $3.43            $2,565.27
                                  140 S. Dearborn St., Suite 1510           payment of 100.00 % per court
                                  Chicago, Illinois 60603                   order.
   10/22/18            105        American Infosource Lp As Agent For       Final distribution to claim 1                           7100-000                                         $234.44            $2,330.83
                                  Td Bank, Usa                              representing a payment of
                                  Po Box 248866                             40.95 % per court order.
                                  Oklahoma City, Ok 73124-8866
   10/22/18            106        Dell Financial Services, Llc              Final distribution to claim 2                           7100-000                                         $149.94            $2,180.89
                                  Resurgent Capital Services                representing a payment of
                                  Po Box 10390                              40.95 % per court order.
                                  Greenville, Sc 29603-0390
   10/22/18            107        Capital One, N.A.                         Final distribution to claim 3                           7100-000                                         $798.61            $1,382.28
                                  C O Becket And Lee Llp                    representing a payment of
                                  Po Box 3001                               40.95 % per court order.
                                  Malvern, Pa 19355-0701
   10/22/18            108        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 4                           7100-000                                         $912.43               $469.85
                                  Assignee                                  representing a payment of
                                  Of Citibank, N.A.                         40.95 % per court order.
                                  Resurgent Capital Services
                                  Po Box 19008
                                  Greenville, Sc 29602
   10/22/18            109        Department Store National Bank            Final distribution to claim 5                           7100-000                                         $193.34               $276.51
                                  C/O Quantum3 Group Llc                    representing a payment of
                                  Po Box 657                                40.95 % per court order.
                                  Kirkland, Wa 98083-0657
   10/22/18            110        Portfolio Recovery Associates, Llc        Final distribution to claim 6                           7100-000                                         $276.51                 $0.00
                                  Successor To Ge Capital Retail Bank       representing a payment of
                                  (Jc Penney)                               40.95 % per court order.
                                  Pob 41067
                                  Norfolk, Va 23541


                                                                                                                COLUMN TOTALS                                 $4,000.00           $4,000.00
                                                                                                                    Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                                Subtotal                                      $4,000.00           $4,000.00


                                                                                    Page Subtotals:                                                               $0.00           $3,568.70
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                      Page:    3
                                 Case 15-39630   Doc 36   Filed 04/25/19 Entered     04/25/19
                                                                               Less: Payments     10:41:20
                                                                                              to Debtors     Desc$0.00
                                                                                                                  Main       $0.00
                                                           Document     Page
                                                                           Net
                                                                               12  of 13                      $4,000.00   $4,000.00
                                                                                                                                       Exhibit 9




                                                            Page Subtotals:                                      $0.00       $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                           Page:     4
                                 Case 15-39630    Doc 36          Filed 04/25/19 Entered 04/25/19 10:41:20         Desc Main
                                                                   Document     Page 13 of 13
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0473 - Checking                                          $4,000.00              $4,000.00                 $0.00
                                                                                                           $4,000.00              $4,000.00                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $4,000.00
                                            Total Gross Receipts:                      $4,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 13)
